Case: 20-30662     Document: 00516095920         Page: 1     Date Filed: 11/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   November 16, 2021
                                  No. 20-30662                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   Joshua Jamichael VanBuren,

                                                           Plaintiff—Appellant,

                                       versus

   Raymond M. Spoon, Police Officer, West Monroe Police Department;
   Paul Blunschi, Police Officer, West Monroe Police Department,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CV-453


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          On September 11, 2020, Joshua Jamichael VanBuren filed in this court
   a constructive notice of appeal from a judgment entered on May 9, 2019, in
   which the district court dismissed his civil rights action. In his pro se



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30662      Document: 00516095920           Page: 2    Date Filed: 11/16/2021




                                     No. 20-30662


   appellate brief, VanBuren argues that the district court erred in its
   determination that his claims against defendants Raymond M. Spoon and
   Paul Blunschi were untimely filed.
          This court “must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A
   timely notice of appeal in a civil case is a jurisdictional prerequisite when, as
   here, the time limit is set by statute. See Hamer v. Neighborhood Hous. Servs.
   of Chi., 138 S. Ct. 13, 17 (2017); Bowles v. Russell, 551 U.S. 205, 214 (2007);
   28 U.S.C. § 2107(a). VanBuren’s constructive notice of appeal is not timely
   from the judgment it seeks to challenge. See § 2107(a); Fed. R. App.
   P. 4(d). Because VanBuren’s appeal is untimely, we lack jurisdiction to
   consider it. See Hamer, 138 S. Ct. at 17.
          Accordingly, the appeal is DISMISSED for lack of jurisdiction.




                                          2